JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C. Cir. Rule 34®. It is
ORDERED AND ADJUDGED that the district court’s order filed March 6, 2009, 2009 WL 587932, be affirmed. The district court did not err in dismissing the complaint without prejudice for lack of subject matter jurisdiction, as appellant’s nonspecific allegation of discrimination in her complaint and brief on appeal, without more, is insufficient to state a federal question. See, e.g., 28 U.S.C. §§ 1331 & 1332; Bilal v. Kaplan, 904 F.2d 14, 15 (8th Cir.1990) (per curiam) (“[Fjederal court jurisdiction must affirmatively appear clearly and distinctly. The mere suggestion of a federal question is not sufficient to establish the jurisdiction of federal courts.”); see also White v. Benjamin, 175 F.3d 1022 (7th Cir.1998) (affirming dismissal of case for lack of subject matter jurisdiction, noting unspecified “discrimination” is “not a talisman that opens courthouse doors”).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en bane. See Fed. R.App. P. 41(b); D.C. Cir. Rule 41.